These were cross indictments for assaults and batteries, and tried together. The defendant Chreitsburgh, offered no evidence, and His counsel Mr. I. E. Holmes, contended that he had the right of reply, which was claimed by the Attorney General! The Recorder ..of Charleston decided' in favor of the Attorney General, and the defendant appealed. .
The Court held that in ordinary cases,' where the' defendant offered' no evidence, his cOurisetwere entitled to the reply, but where cross indictments weré taken Up and tried together; and the defendant’s witnesses aré examined on the indictment which He preferred’, that the State is entitled to the reply. The State v. Brisbane, 1 Bay 453, was referred to by the Court.

Motion refused.